         Case 1:20-cv-00516-CWD Document 1 Filed 11/10/20 Page 1 of 10




NIKKI RAMIREZ-SMITH
IDAHO STATE BAR NO.         9O3O
NSMITH@NRSDT.COM
RAMIREZ-SMITH LAW
444 W.IOWA AVE.
NAMPA, ID 83686
TEL. (208) 461-1883
FAX. (208) 461-1680

Attorney for Vergie Villacampo Jones, Plaintiff




                             UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO


 Vergie Villacampo Jones,                         Case No.:


        Plaintiff                                 COMPLAINT FOR DECLARATORY AND
                                                  INJUNCTIVE RELIEF
                V


 Chad F. Wolf, Acting Secretary of the U.S.
 Department of Homeland Security; Ken
 Cuccinelli, Senior Official Performing the
 Duties of the Director, U.S. Citizenship and
 Immigration Services; Daniel M. Renaud,
 Associate Director of the Field Operations
 Directorate; Micah R. Brown, Director of the
 Boise Field Office of U.S. Citizenship and
 Immigration Services,

        Defendants




       Through her undersigned attorney, Plaintiff, Vergie Villacampo Jones ("Ms. Villacampo

Jones"), hereby alleges the following:
           Case 1:20-cv-00516-CWD Document 1 Filed 11/10/20 Page 2 of 10




                                          INTRODUCTION

1   .   Ms. Villacampo Jones is a native and citizen of the Philippines and the beneficiary of an

approved and current Petition for Alien Relative (form I-130), filed by her U.S. citizen spouse,

Joshua Jones   ("Mr. Jones"). Ms. Villacampo     Jones   lawfully entered the United States on July   3,


2078, as a category   K-l   nonimmigrant, as Mr. Jones fiancée. Due to administrative issues

relating to the termination of her prior marriage, Ms. Villacampo Jones and Mr. Jones were

unable to marry until June 16,2019, more than ninety days after her entry to the United States.

On July 29,2019, Ms. Villacampo Jones submitted an Application to Register Permanent

Resident or Adjust Status (form I-485) to U.S. Citizenship and Immigration Services ("USCIS").

Despite her procedurally regular admission to the United States as a K-1 nonimmigrant, and the

immediate availability of an immigrant visa pursuant to the approved I-130, USCIS arbitrarily

and capriciously denied her I-485, in violation   of statute, precedent, and, the opinion of their

internal general counsel, on account of her marriage to the petitioner having occurred more than

ninety days after her admission as a K-1 nonimmigrant. Because the agency's decision is in

conflict with the statute, and is arbitrary and capricious, Ms. Villacampo Jones requests this this

Court declare that Defendants' actions are in violation of the Administrative Procedures Act,

and, review the denial of the I-485 and order the Defendants to adjudicate     it in accordance with

the law.

                                            JURISDICTION

2.      Jurisdiction over the subject matter of this civil action is conferred on this Court by 28

U.S.C. S 1331, as a civil action arising under the Constitution, laws, or treaties of the United

States. This action is brought under the Administrative Procedures Act, 5 U.S.C. $$ 702 et seq.,




                                                   2
         Case 1:20-cv-00516-CWD Document 1 Filed 11/10/20 Page 3 of 10




and seeks declaratory and injunctive relief, and therefore sovereign immunity is statutorily

waived.5 U.S.C. ç702.

                                                VENUE

3.      Venue is properly in this district pursuant to 28 U.S.C. $ l39l(E), because defendants are

officers or employees of the United States government, a substantial part of the events giving rise

this claim occurued in this district, Plaintiff resides in this district, and no real property is

involved in this action.

                                              STANDING

4.      Ms. Villacampo Jones has standing to bring this action. Defendants denied her

application for Adjustment of Status in violation of law, and this Court has jurisdiction to redress

that injury, by reviewing that denial and ordering the Department of Homeland Security ("DHS")

to adjudicate her application in accordance with the law. See Valley Forge Christian College        v.


Americans Unitedfor Separation of Church and State, Inc. 454U.5. 464,472 (1982).

                                               PARTIES

5.      Plaintiff Vergie Villacampo Jones currently resides at209l Blue Spruce Lane, in Boise,

Idaho, 837 16. She is a 5 1 -year-old native and citizen of the Philippines, and the beneficiary of an

approved and cunent alien relative petition, filed on her behalf by her U.S. citizen husband,

Joshua Jones. On July 29,2019, she      filed an application for Adjustment of Status with the

USCIS lockbox in Chicago, Illinois. Her application was subsequently transferred to the Boise

Field Office, where she was interviewed in connection with her application on March 78,2020.

On May 8,2020, USCIS denied her application for Adjustment of Status. On June 7,2020, she

filed a motion to reconsider with USCIS. On August 7,2020, USCIS issued            a decision denying

her motion to reconsider.



                                                    3
         Case 1:20-cv-00516-CWD Document 1 Filed 11/10/20 Page 4 of 10




6.      Defendant Chad F. Wolf is the Acting Secretary of the Depaftment of Homeland Security

("DHS"). He is responsible for the administration and enforcement of the Immigration and

Nationality Act ("INA") and, as such, is ultimately responsible for the adjudication of

applications for Adjustment of Status filed under 8 U.S.C. $ 1255(a). Defendant Wolf is sued

herein in his official capacity.

7.      Defendant Ken Cuccinelli is the Senior Official Performing the Duties of the Director of

USCIS, and in that capacity serves as the highest ranking official of that agency. He is

responsible for the adjudication of all applications for benefits filed with USCIS and, as such, is

responsible for the adjudication of applications for Adjustment of Status filed under U.S.C.   $


1255(a). Defendant Cuccinelli is sued herein in his official capacity.

8.      Defendant Daniel M. Renaud is the Associate Director of the USCIS Field Operations

Directorate, and in that capacity, is ultimately responsible for reviewing and adjudicating all

applications for Adjustment of Status adjudicated by USCIS field offices. Defendant Renaud is

sued herein in his   offìcial capacity.

9.      Micah R. Brown is the Director of the Boise USCIS Field Office, and in that capacity has

been delegated authority to adjudicate certain applications for Adjustment of Status arising in the

district. Defendant Brown is sued herein in his official capacity.

                                              FACTS

10.    Ms. Villacampo Jones was born on July 6,1979 in Uson, Philippines. She married her

first spouse, Mr. Dandy Cabaluna Valenzuela on February 14,2008 in Muntilupa City, Manila,

Philippines. The relationship quickly became abusive and Ms. Villacampo Jones separated from

her husband in 2009. Because the Philippines is a Catholic country, divorce is prohibited. For




                                                  4
         Case 1:20-cv-00516-CWD Document 1 Filed 11/10/20 Page 5 of 10




this reason, Ms. Villacampo Jones remained legally married to her first spouse even though the

two were separated.

11.    In 2010, Ms. Villacampo Jones and Mr. Jones met on a dating website called

ChristianFilipina.com. In February 2011, Mr. Jones traveled to the Philippines to meet Ms.

Villacampo Jones in person. He traveled to the Philippines again in December 2011, when he

proposed to Ms. Villacampo Jones.

12.    In20l4, Mr.    Jones traveled to the Philippines againto visit his fiancé, Ms. Villacampo

Jones. After this trip, the couple decided to take the next steps toward applying for a fiancé visa

for Ms. Villacampo Jones. First, she would need to terminate her prior marriage to Mr. Cabaluna

Valenzuela.

13.    In2015, Mr. Jones hired an attorney in the Philippines who had been recommended to

the couple by a friend of Ms. Villacampo Jones. The attorney was hired to secure an annulment

for Ms. Villacampo Jones. However, later that year, the attorney advised Ms. Villacampo Jones

that her divorce was prepared and ready for her to sign and ftnalize. The attorney advised that

instead of attempting an annulment of the marriage, he would terminate her marriage through an

Islamic divorce, which is not forbidden by Filipino law. Ms. Villacampo Jones and Mr. Jones

had some misgivings about obtaining an Islamic divorce, but the attorney assured them, this is

simply how it should be done. After the divorce was finalized, Ms. Villacampo Jones received

an official cerlificate from the Philippine Statistic Authority confirming that her marriage was

legally terminated.

14.    Mr. Jones then filed anI-129F, Petition for Alien Fiancée in2017. Ms. Villacampo

Jones' divorce decree was filed with this application. This application was adjudicated and

approved by United States Citizenship and Immigration Services in 2018.



                                                 5
         Case 1:20-cv-00516-CWD Document 1 Filed 11/10/20 Page 6 of 10




15.     Ms. Villacampo Jones attended her fiancé visa interview in Manila, Philippines where

again she submitted proof of her divorce. The Department of State Consular officer evaluated

the legality of Ms. Villacampo Jones' divorce and approved her K-1 fiancé visa.

16.     Ms. Villacampo Jones entered the United States lawfully on July 3,2078, having been

inspected and admitted as a K-1 fiancé. She and Mr. Jones manied within 90 days, on July 16,

2018. Ms. Villacampo Jones then filed to adjust her status to lawful permanent residence on the

basis of her K-1 status on September 4,2018 with United States Citizenship and Immigration

Services.

17.     At her Adjustment of Status interview at the Boise Field Office, the USCIS officer told

Ms. Villacampo Jones that her divorce was unacceptable because it had been obtained through

the Islamic faith, a faith that was inconsistent with the faith under which the marriage took place

Thus, Ms. Villacampo Jones was informed that her divorce was not valid after all and that

therefore her maniage to Mr. Jones was also not legally valid. Ms. Villacampo Jones'

application for Adjustment of Status was denied for this reason on January 9,2019.

18.     Ms. Villacampo Jones and Mr. Jones hired an immigration attorney, Talia Burnett

(California Bar 286318). This attorney researched Ms. Villacampo Jones' predicament and

advised on how best to resolve the problem. Per Counsel's advice, Ms. Villacampo Jones and

Mr. Jones divorced. Ms. Villacampo Jones then divorced her first spouse, Dandy Cabaluna

Valenzuela. That divorce, which occurred in the United States, was finalized on April 1 ,2019.

Ms. Villacampo Jones and Mr. Jones, now both undeniably free to marry, remarried on June 16,

2019.

19.     Having found published guidance by General Counsel for the Immigration and

Naturalization Service (the precursor agency to USCIS) on exactly what to do in the event that    a




                                                 6
           Case 1:20-cv-00516-CWD Document 1 Filed 11/10/20 Page 7 of 10




K-l    fiancé does not marry her fiancé petition within 90 days, counsel for the Plaintiff then filed

an I-130, Petition for Alien Relative concurrently with a new I-485, Application to Register

Permanent Residence or Adjust Status. Ms. Villacampo Jones was no longer seeking adjustment

as a   K-l fiancé. She was now seeking to adjust her status as the spouse of a United States citizen
who had entered the United States after having been inspected and admitted by U.S. Customs

and Border Patrol.

20.       USCIS approved Mr. Jones' I-130 Petition for Alien Relative on April 17,2020.

However, the Service denied Ms. Villacampo Jones' I-485 Application to Adjust Status on May

8,2020. The Service specifically cited INA 245(d), stating that     because Ms. Villacampo Jones

had not married within 90 days of her anival as a K-1 fiancé, she was ineligible to adjust status.

This decision was erroneous and contrary to judicial precedent and agency interpretation of

statutory law.

21.       On June 7,2020, Ms. Villacampo Jones, through Counsel, fìled an I-2908 Motion to

Reconsider the Service's denial. The Motion to Reconsider was denied by the Service on August

7,2020. The Plaintiff now files this Complaint.

                                             ARGUMENT

22.      There is no statutory provision prohibiting a K-1 beneficiary from adjusting status to that

of a permanent resident on the basis of a new alien relative petition (I-130) filed by the same

U.S. citizen petitioner after a marriage is concluded in more than 90 days.

23.      A U.S. citizen may petition for his or her alien fiancée to be admitted into the United

States for purpose of concluding a valid marriage. 8 U.S.C. $ 1101(a)(l5XKXi). The marriage

between the petitioner and the K1 benefìciary must be concluded within 90 days. Id. After the




                                                    7
             Case 1:20-cv-00516-CWD Document 1 Filed 11/10/20 Page 8 of 10




maniage between the petitioner and the beneficiary is concluded, the beneficiary may acquire

conditional permanent resident status. 8 U.S.C. $ 1101(aXlsXKXii); 8 CFR $ 214.2(kx6xii).

23.         Section 245(d) of the Immigration and Nationality Act prohibits the Attorney General

from adjusting the status of a K-1 nonimmigrant except pursuant to their marriage to the fiancé

petitioner of the K-1. 8 U.S.C. $ 1255(d). However, the implementing regulations go further than

proscribed by the INA, to the extent that they make express reference to the 90-day limit to

marry and provide specifically that a K-l nonimmigrant may only adjust based upon their

marriage to the petitioner "which was contracted within 90 days of entry with the United States

citizen;'8 C.F.R.          $ 245(c)(6).

24.         This regulation, however, only applies to Adjustment of Status under fNA          $


101(a)(15)(KXii), pursuant to the implementing regulations at 8 CFR $ 214.2(kX5), which

provide that     a   K-l   nonimmigrant may apply for Adjustment of Status upon their marriage to the

petitioning fiancée within 90 days of their admission to the United States.

25.         A K-1 nonimmigrant whose marriage to their U.S. citizen petitioning fiancée occurs more

than ninety days after admission may nevertheless seek Adjustment of Status on the basis of a

new alien relative petition, filed on their behalf by the original K-1 petitioner, now as their

immediate relative spouse, pursuant to section 201(bX1XA) of the INA. 8 U.S.C.               $


1151(bX1)(A). The K-1 nonimmigrant beneficiary falls out of lawful status if they fail to marry

the   K-l   petitioner within ninety days of entry. 8 U.S.C. $ 1184(d)(1). However, Congress has

legislated that the beneficiaries of immediate relative petitions are not barred from Adjustment    of

Status under section 245(a) of the        INA for falling out of   status. 8 U.S.C. $ 1255(c)(2).

26.         Ms. Villacampo Jones was lawfully admitted to the United States as a K-l nonimmigrant.

Even though she was (unwittingly) not yet lawfully divorced at the time of her admission as a K-



                                                        8
          Case 1:20-cv-00516-CWD Document 1 Filed 11/10/20 Page 9 of 10




1   nonimmigrant, her admission was still procedurally regular, which qualifies her as having been

"inspected and admitted" for the purposes of Adjustment of Status under INA $ 245(a). See Jung

v. Sessions, 697   F.   App'x 521, 521 (9th Cir. 2017) citing Matter of Quilantan, 25 I & N Dec.

285,286,293 (8IA2010). Ms. Villacampo Jones is also the immediate relative of Mr. Jones, and

the beneficiary of an approved alien relative petition (I-130). As such, she is eligible for

Adjustment of Status under section 245 of the INA.

27.      The General Counsel of the Immigration and Naturalization Service (the predecessor

agency to USCIS) issued an advisory opinion answering the following question:       "[i]f   the

marriage between an alien fiancé or fiancée and a citizen petitioner does not occur until more

than 90 days have elapsed since the alien's admission, is there any basis upon which the alien

may obtain permanent residence through Adjustment of Status?" Genco Op. No. 9I-56 (tNS),

1991   V/Ll 185167. The INS General Counsel holds the view that Adjustment of Status pursuant

to an immediate relative petition made by the same petitioner for K-1 nonimmigrant status is not

prohibited. "The alien may not adjust, on the basis of his or her admission under Section

101(al(l5l(K), if the alien marries the citizenpetitioner more than 90 days after entry. The

citizen may, however, file an alien relative visa petition (Form 1-130) after the untimely

marriage. Once the petition is approved, the alien may then apply for Adjustment of

Status." Genco Op.       No. 91-56 (INS), 1991   V/Ll185161(Legal Opinion Fiancés or fiancées

who marry later than 90 days after entry) (emphasis added).

28.      The denial by USCIS had no basis in regulation or statute, and the issue had been

disposed of by General Counsel for INS years ago. As such, the denial of Ms. Villacampo

Jones's application for Adjustment of Status was arbitrary and capricious.




                                                    9
      Case 1:20-cv-00516-CWD Document 1 Filed 11/10/20 Page 10 of 10




                                    RELIEF REQUESTED

      Wherefore, Plaintiff prays that this Court:

      (1)     Accept jurisdiction over this action;

      (2)     Declare that Defendants' actions challenged herein violated the Immigration and

              Nationality Act, the Code of Federal Regulations, and the Administrative

              Procedures Act;

      (3)     Review the denial of Plaintiff s application for Adjustment of Status and order

              Defendants to adjudicate her application for Adjustment of Status in accordance

              with the law; and,

      (4)     Grant such other and fuither relief as this Court deems just and proper.


Dated: lO   ftb   tZO        Respecttully submitted,




                                   ,lM(Á,,,.h
                             Nikki Ramirez-Smith
                             Attorney for Plaintiff
                             Ramirez-Smith Law
                             444 W.Iowa Avenue
                             Nampa, ID 83686




                                               10
